Order removing action from Municipal Court to the Supreme Court affirmed, with ten doEars costs and disbursements. The *850plaintiff made the motion for removal seasonably when it appeared that she had suffered damages in excess of the jurisdiction of the Municipal Court. She must now amend her pleading in respect to damages. There is no new cause of action. She is now attempting to enforce the same claim because of specified conduct, and will be permitted to amend to increase the amount of damages claimed even though more than three years have elapsed since the cause of action arose. (Foster v. Central Nat. Bank, 183 N. Y. 379, 385; N. Y. Cent. R. R. Co. v. Kinney, 260 U. S. 340, 346; Friederichsen v. Renard, 247 id. 207.) Section 110-a of the Civil Practice Act affects procedure only and creates no new right of action. (Laird v. Carton, 196 N. Y. 169; Lazarus v. M. E. R. Co., 145 id. 581.) Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.